Citation Nr: 1226003
Decision Date: 07/27/12	Archive Date: 09/11/12

DOCKET NO. 08-29 619	)        DATE JUL 27 2012

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.
2. Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.

REPRESENTATION 

Veteran represented by:      The American Legion

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to July 1972, with additional service in the Indiana Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is REMANDED to the RO via the Appeals Management Center in Washington, DC. VA will notify the Veteran if further action is required.

FINDING OF FACT 

The Veteran's tinnitus is causally-related to his service-connected hearing loss.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's tinnitus is proximately due to or the result of his service-connected bilateral hearing loss. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claim of entitlement to service connection for tinnitus is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

-2-

LAW AND ANALYSIS

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 1 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Furthermore, service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

Medical evidence of a current disability and nexus is not always required to establish service connection. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises, and statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

-3-

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

The Veteran asserts that he currently has tinnitus due to the same in-service noise exposure that caused his current bilateral hearing loss; namely, exposure to loud noises from jet engines while performing his duties as an aircraft maintenance specialist on the flight deck. The Veteran also argues that his service-connected bilateral hearing loss has aggravated his tinnitus symptoms.

Initially, the Board observes that the Veteran has asserted his tinnitus claim under the theories of direct and secondary service connection. Since the Board is granting the Veteran's claim under the theory of secondary service connection, the laws and regulations concerning direct service connection will not be discussed, and the Board will focus its analysis of the Veteran's claim under the theory of secondary service connection.

A November 2007 VA examination shows a diagnosis of bilateral tinnitus. In addition, the Veteran has reported a history of recurrent bilateral tinnitus. As previously noted, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007). Here, the Board finds that the Veteran's statements concerning his symptoms are competent and credible as tinnitus is a subjective condition capable of lay testimony. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).

Moreover, the fact that the Veteran has hearing loss adds to the credibility of the Veteran's contention regarding his tinnitus symptoms because "associated hearing loss is usually present" with tinnitus. The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems. In this respect, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural or noise-induced hearing loss. The Board finds it significant that "high frequency tinnitus usually accompanies [noise-induced] hearing loss." The Merck Manual, Section 7,

-4-

Cha. 85, Inner Ear. Id. Here, the RO has granted service connection for noise-induced bilateral hearing loss. For these reasons, the Board finds that the evidence of record demonstrates a current disability of tinnitus for the purpose of secondary service connection.

As previously stated, the RO granted service connection for bilateral hearing loss in the January 2008 rating decision, and the evidence demonstrates a current disability of tinnitus. Therefore, the remaining question is whether the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss.

The record shows that a November 2007 VA examiner provided a negative opinion regarding a nexus between the Veteran's current tinnitus and his military service. However, the November 2007 VA examiner did not provide an opinion as to whether the Veteran's tinnitus was etiologically related to his service-connected bilateral hearing loss, to include on the basis of aggravation. In this respect, the Director of the VA Compensation and Pension Service observed in Training Letter 10-02 that sensorineural hearing loss is the most common cause of tinnitus, although the etiology of tinnitus often cannot be identified. Additionally, Training Letter 10-02 noted that delayed-onset tinnitus must be considered. Therefore, as the VA examiner failed to address the theories of secondary service connection and delayed-onset tinnitus, the Board finds that the November 2007 VA examination is inadequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also 38 C.F.R. § 4.2 (2011).

Rather than remand this claim to get another opinion as to the likelihood that tinnitus is proximately due to the Veteran's service-connected bilateral hearing loss, the Board concludes that reasonable doubt should be given regarding this nexus. 38 U.S.C.A. § 5107(b). The positive evidence of record consists of the November 2007 diagnosis of tinnitus, the Veteran's assertions regarding his tinnitus symptoms, the RO's grant of service connection for noise-induced bilateral hearing loss, and the provisions cited from The Merck Manual. Specifically, the cited provisions from The Merck Manual confirm that tinnitus usually accompanies noise-induced hearing loss, with which the Veteran has been diagnosed. In

- 5 -

addition, the Board has determined that the Veteran's contentions regarding his tinnitus symptoms constitute competent and credible evidence upon which the Board may rely in making its decision.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus is as likely as not the result of or associated with his service-connected bilateral hearing loss. Accordingly, service connection for tinnitus is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER 

Service connection for tinnitus is granted.

REMAND

The Veteran contends that his service-connected bilateral hearing loss is worse in its severity level than is contemplated by the current non-compensable evaluation.

In January 2008, the RO granted service connection for bilateral hearing loss with an evaluation of 0 percent, effective May 9, 2007. The RO based its evaluation on a November 2007 VA examiner's opinion that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of noise exposure during military service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 312. With regard to the issue of an initial compensable rating for bilateral hearing loss, a review of the November 2007 VA examination reflects that the VA examiner reviewed the Veteran's claims file and his treatment records, and recorded the Veteran's audiometric readings as well as his speech recognition scores. However, the Board notes that the VA examiner failed to describe the affects of the Veteran's service-connected bilateral hearing loss on his daily life. In addition to dictating

-6-

objective audiological test results, an audiologist must fully describe the functional effects caused by a hearing disability for the purpose of evaluating the degree of a disability. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). As a result, the Board finds an additional examination is necessary to discern the severity of the Veteran's current bilateral hearing loss. Barr, 21 Vet. App. at 312.

Accordingly, the case is REMANDED for the following actions:

1. Associate all VA treatment records dated from November 2007 to the present with the claims file.

2. After the foregoing development has been completed, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Based on a review of the claims folder and the examination findings, the examiner should comment on the severity of the Veteran's service-connected bilateral hearing loss. The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral hearing loss under the applicable rating criteria. 38 C.F.R. § 4.85, 4.86 (2011). The examiner should also comment as to the functional impact of bilateral hearing loss on the Veteran's daily activities.

3.	The RO should review the resulting examination
report to ensure that it is in essential compliance with the directives of this remand. If the report is deficient in any matter, the RO should implement corrective procedures. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

-7-

4.   After completing the above actions, the claim should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

-8-



